Citation Nr: 0806041	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for residuals of ear infections, 
to include bilateral hearing loss and tinnitus, has been 
received; and, if so, whether entitlement to service 
connection for the disability is established.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.  He also had a period of active duty for training 
(ACDUTRA) from October 1964 to February 1965.

In November 1986, the Board issued a decision denying service 
connection for hearing loss.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2004 rating decision in 
which the RO denied the veteran's petition to reopen the 
claim for residuals of ear infections, to include bilateral 
hearing loss and tinnitus, on the basis that new and material 
evidence had not been received.  The veteran filed a notice 
of disagreement (NOD) in August 2004.  In October 2004, the 
veteran requested an informal conference with a Decision 
Review Officer (DRO) by telephone.  He was scheduled for and 
notified of the requested conference to be held on July 27, 
2005; however, a July 19, 2005 report of contact reveals that 
the veteran, through his representative, accepted a VA 
examination with an opinion in lieu of a DRO conference.  The 
agreed upon VA examination was performed, and the opinion 
obtained, later that same month.  Thereafter, the RO issued a 
statement of the case (SOC) in December 2005 in which it 
appears that the RO reopened the claim for service 
connection, recharacterized as residuals of ear infections, 
to include bilateral hearing loss and tinnitus, but denied 
the claim on the merits.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2006, and, in February 2007, the RO 
issued a supplemental statement of the case (SSOC) reflecting 
the continued denial of service connection.

The Board points out, however, that regardless of what the RO 
has done, the Board must address the question of whether new 
and material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the appeal as encompassing both the new and material 
question, and (given the Board's favorable decision on that 
matter) the claim for service connection, on the merits (as 
reflected on the title page).

In March 2007, the veteran, through his representative, 
requested a hearing before a Member of the Board (Veterans 
Law Judge) in Washington, D.C.  The veteran was scheduled for 
the requested Board hearing in November 2007; however, he 
failed to report to the hearing.  Also, in November 2007, the 
veteran's representative submitted a written statement that 
the veteran no longer wished to have a hearing.  Under these 
circumstances, the request for Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (d) (2007).

In August 2007, subsequent to issuance of the last SSOC, the 
Board received a May 2007 private medical nexus opinion and 
audiometric findings that was submitted directly to the 
Board, by the veteran, through his representative. This 
evidence was not accompanied by a signed waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007).  However, as the request to reopen the claim for 
service connection for residuals of ear infections is being 
granted, the Board finds that the veteran is not prejudiced 
by consideration of the claim without waiver of RO 
consideration.  See 38 C.F.R. § 20.1102 (2007).  Further, as 
addressed below, on remand, the RO will have the opportunity 
to review this evidence in readjudicating the issue of 
service connection for residuals of ear infections, to 
include bilateral hearing loss and tinnitus.

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for residuals of ear 
infections, to include bilateral hearing loss and tinnitus, 
is set forth below.  The claim for service connection, on the 
merits, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claim for 
service connection has been accomplished.

2.  In November 1986, the Board denied the claim for service 
connection for residuals of ear infections, then 
characterized as hearing loss.  

3.  Additional evidence associated with the claims file since 
the Board's November 1986 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of ear infections, to include bilateral hearing 
loss and tinnitus.


CONCLUSION OF LAW

1.  The Board's November 1986 decision that denied the claim 
for service connection for residuals of ear infections, then 
characterized as hearing loss, is final.  38 U.S.C.A. §§  
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
residuals of ear infections, to include bilateral hearing 
loss and tinnitus, are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131;38 C.F.R. § 3.303.

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran's claim for service connection for residuals of 
ear infections, to include bilateral hearing loss and 
tinnitus was previously considered and denied.  In a November 
1986 decision, the Board denied a claim then characterized as 
one for service connection for hearing loss.  The evidence of 
record then consisted of the veteran's service medical 
records (which reflects several complaints of and treatment 
for ear infections, but no complaints, findings or diagnosis 
of bilateral hearing loss or tinnitus), as well as post-
service private audiometric testing reports (among which an 
August 1972 private audiology record provides the first 
evidence of high frequency hearing loss) and the report of a 
VA audiology evaluation (which shows that the veteran had 
hearing within normal limits, bilaterally).
 
In November 1986, the Board denied the claim on the basis 
that the evidence of record showed high frequency hearing 
loss began several years subsequent to the veteran's military 
service, and he did not currently have bilateral hearing loss 
for VA purposes.  The Board notified the veteran that he 
could appeal the decision to the United States Court of 
Appeals for Veterans Claims within 120 days, and also 
informed the appellant that he could ask the RO to reopen the 
claim by submitting new and material evidence to that office.

The veteran did not appeal the Board's November 1986 denial, 
nor did he request reconsideration of the decision.  As the 
Chairman has not ordered reconsideration of the decision, and 
no other exception to finality applies, the Board's November 
1986 denial is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. 

In May 2004, the veteran submitted a written statement 
requesting to reopen his claim for service connection for 
hearing loss.  Under pertinent legal authority, VA may reopen 
and review a claim, which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the November 1986 Board decision, pertinent evidence 
added to the claims file consists of a September 1967 letter 
from the Department of the Navy certifying that the veteran 
was employed as, and performed the duties of a Construction 
Electrician from July 1965 to September 1966, he was the 
leading electrician for approximately 46 expeditionary 
generators, and he worked under conditions of severe climatic 
conditions; copies of the veteran's federal employment 
audiometric testing reports dated from 1991 to 2003; a July 
2005 VA audiology report showing that the veteran has 
bilateral hearing loss for VA purposes, but provides a VA 
opinion that weighs against the claim; medical treatise in 
support of his claim; and a May 2007 private medical opinion 
with audiometric findings favorable to his claim.  

Of the additional evidence received, the Board finds that the 
September 1967 letter from the Department of the Navy 
(providing notice of environmental conditions during service 
relevant to a claim for hearing loss and tinnitus), the 
September 2005 VA audiology report (reflecting bilateral 
hearing loss disability) and opinion in favor of the 
veteran's claim for service connection constitutes new and 
material evidence to reopen the claim for service connection 
for residuals of ear infections, to include hearing loss and 
tinnitus.  As these records have not previously been 
considered by agency adjudicators, and are not cumulative or 
redundant of evidence previously of record, they are "new".  
Moreover, as one of the reasons the veteran was previously 
denied service connection for hearing loss was because it was 
not found severe enough to constitute a disability for VA 
purposes, and given the nature of the evidence identified 
above, the Board also finds these records relate to an 
unestablished fact that is necessary to substantiate the 
claim, and provides a reasonable possibility of 
substantiating the claim.

Accordingly, the criteria for reopening the claim for service 
connection for residuals of ear infections, to include 
hearing loss and tinnitus, are met. 


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for residuals of ear 
infections, to include bilateral hearing loss and tinnitus, 
has been received, the appeal is granted.


REMAND

The Board finds that further RO action is needed before the 
claim for service connection for residuals of ear infections, 
to include bilateral hearing loss and tinnitus, is 
adjudicated on the merits.

As noted above, in August 2007, the Board received additional 
evidence directly from the veteran-specifically, a May 2007 
medical opinion and audiology findings from his private 
physician, R.W., M.D. -which is pertinent to the veteran's 
claim for service connection on appeal, but has not been 
reviewed by the RO and no waiver has been received.  As such, 
a remand for RO consideration of the evidence, and issuance 
of a SSOC reflecting such consideration, is warranted.  See 
38 C.F.R. §§ 19.31, 19.37 (2007).

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for service connection for residuals of ear infections, to 
include bilateral hearing loss and tinnitus, on the merits.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish all pertinent evidence in his possession, 
as well as ensure that its decision meets the notice 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) as regards the five elements of a 
claim for service connection-particularly, disability 
ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to his claim on 
appeal. The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter to 
the appellant meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly as regards disability 
ratings and effective dates, as 
appropriate. The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for residuals of ear 
infections, on the merits, in light of 
all pertinent evidence (to particularly 
include evidence submitted to the Board 
in August 2007 and all other evidence 
added to the record since the RO's most 
recent February 2007 SSOC) and legal 
authority.  
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


